Citation Nr: 9932355	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-45 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for skin cancer due to 
ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
March 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), denying the veteran entitlement to 
service connection for skin cancer based on the veteran's 
assertion that such disability resulted from exposure to 
ionizing radiation in service.

This case was previously before the Board and was remanded 
for further development in March 1998.  It was again remanded 
in January 1999 in light of the United States Court of 
Appeals for Veterans Claims (Court's) decision in Hilkert v. 
West, 11 Vet. App. 24 (1999).  The Court found in that 
decision that, in determining whether a veteran's disease 
resulted from exposure to ionizing radiation, 38 C.F.R. 
§ 3.311 requires the Undersecretary for Benefits and, in 
effect, because medical expertise is required, the 
Undersecretary of Health, to specifically articulate his or 
her consideration of all the factors listed at 38 C.F.R. 
§ 3.311(e).  

While the case was in remand status, the Court granted the 
Secretary's motion for en banc review of Hilkert and in 
Hilkert v. West, 12 Vet. App. 145, 150 (1999) (en banc) 
withdrew its earlier opinion.  In so doing, the Court held, 
contrary to its earlier opinion, that a discussion by the 
Undersecretary for Benefits of all the factors under 
38 C.F.R. § 3.311(e) is not required if the Undersecretary 
for Benefits recommends that there is "no reasonable 
possibility that the veteran's disease resulted from 
radiation exposure in service" as authorized under 38 C.F.R. 
§ 3.311(c)(1)(ii).  

In light of that decision, the claims folder was returned to 
the Board in September 1999 without action by the RO.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.  

2.  There has been no demonstration of a causal relationship 
between the veteran's skin cancer first shown many years 
after service and any incident of service including ionizing 
radiation to which he may have been exposed to therein.


CONCLUSION OF LAW

The veteran's skin cancer was not incurred in or aggravated 
by service, nor may its incurrence during service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.311 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for skin cancer due to ionizing radiation is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that the claim is plausible in that the 
record shows that the veteran has a diagnosis of skin cancer, 
a radiation dose estimate is available for the veteran, and 
skin cancer is a radiogenic disease as defined in 38 C.F.R. 
§ 3.311, providing a potential link between radiation 
exposure and the veteran's skin cancer.  The Board is also 
satisfied with respect to this claim that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  





Factual Background

The veteran's service medical records are devoid of 
complaints or findings referable to skin cancer.  On the 
veteran's medical examination for service separation in March 
1946, the veteran's skin was found to be normal.  

Post service clinical records show that an ulcerated basal 
cell carcinoma on the veteran's right ear was diagnosed and 
excised in early 1989.  Since that time he has also been 
treated for a number of actinic keratoses scattered about his 
face by private physicians at the Lewis-Gale Clinic, Inc.  In 
May 1994 a superficial squamous cell carcinoma was excised by 
VA physicians from the veteran's occipital area.

The evidence includes statements from shipmates of the 
veteran essentially asserting that the veteran, while serving 
aboard the U.S.S. Montpelier, was exposed to radiation.  
These assertions are based on the fact that those who served 
aboard the U.S.S. Montpelier shortly after the close of World 
War II were allowed shore leave to visit Hiroshima.  Such 
visits by members of the U.S.S. Montpelier were furthermore 
documented in Pacific War Diary, a book authored by James 
Fahey.  The pertinent pages from that book have also been 
submitted into evidence.

In October 1995 the Defense Nuclear Agency (DNA) reported 
that the veteran while serving aboard the U.S.S. Montpelier 
was in waters close to Japan between September 1945 and 
November 1945.  During this period this ship came within 
125 miles of Nagasaki and, beginning in October 1945, was 
anchored a few miles beyond the 10-mile limit of Hiroshima.  
It was further noted that the deck logs of the U.S.S. 
Montpelier indicate that groups of personnel were sent ashore 
for site-seeing tours, presumably to visit Hiroshima.  It was 
noted that although the veteran's presence in that city could 
not be verified, a scientific dose reconstruction indicates 
that an eight-hour visit to Hiroshima ground zero as early as 
September 1945 resulted in a calculated dose of less than 
0.001 rem.  

At a personal hearing on appeal in May 1997 the veteran 
described his service aboard the U.S.S. Montpelier.  He 
testified that he visited Hiroshima for about eight hours 
while his ship was anchored off the coast of Japan.  The 
veteran also said that he experienced several severe sunburns 
during service and that skin cancer was removed from his 
right wrist on one occasion.  He further said that he was 
first diagnosed with skin cancer in about 1989.  

In July 1998 the Director of VA Compensation and Pension 
Service referred the veteran's claims folder to the 
Undersecretary for Health for review.  He noted that the 
veteran was diagnosed with basal cell skin cancer in March 
1989 and that the veteran's presence in Hiroshima during the 
eight-hour visit if conceded would have resulted in a 
calculated dose of less than 0.001 rem as indicated by DNA.  
In a July 1998 memorandum a VA physician acting in behalf of 
the VA Chief Public Health and Environmental Hazards officer 
stated that skin cancer usually has been attributed to 
ionizing radiation in high doses, e.g., several hundred rads.  
Citing Health Effects of Exposure to High Levels of Ionizing 
Radiation (BEIR B), 325-27 (1990), the physician added that 
excess numbers of basal cell cancers also have been reported 
in skin which received estimated doses of 9 to 12 rads in 
margins of irradiated areas.  The opinion concluded that in 
light of the above it was unlikely that the veteran's basal 
and squamous cell skin cancers could be attributed to 
exposure to ionizing radiation.  

In a July 1998 advisory opinion, the Director of Compensation 
and Pension Services stated that as a result of the above 
medical opinion from the Undersecretary for Health and 
following review of the evidence in its entirety, it was his 
opinion that there was no reasonable possibility that the 
veteran's skin cancer was a result of his exposure to 
ionizing radiation in service.  

Analysis

Under the provisions of 38 C.F.R. § 3.303(d), service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection can also be granted 
for certain chronic diseases to include skin cancer if it 
becomes manifest within the first post service year under 
38 C.F.R. § 3.309(a).  Here the veteran's testimony 
notwithstanding, there is no medical evidence suggesting that 
the veteran's skin cancer developed while he was serving on 
active duty or prior to 1989.  As the skin cancer was first 
clinically shown in the late 1980's, approximately four 
decades after service, it is too remote in time therefrom to 
attribute to service on either a direct basis or under the 
presumptive basis relating to chronic diseases provided by 
38 C.F.R. § 3.309(a).  

It is the veteran's primary contention that he was exposed to 
ionizing radiation as a result of his presence in Hiroshima 
for an approximate eight-hour period in late 1945 and that 
his skin cancer, a "radiogenic disease," is entitled to 
presumptive service connection under the provisions of 
38 C.F.R. § 3.311(b)(2).  

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during service, 
can be accomplished in three different ways.  Ramey v. Brown, 
9 Vet. App. 40, 44 (1996).  First, there are specific types 
of cancer, which may be presumptively service-connected.  
38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 3.309(d).  
Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established by 
showing that the disability was incurred or aggravated in 
service or was the result of disease or injury in service.  
Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir.).

The claim of service connection for skin cancer under a 
theory of direct service connection has already been 
discussed above.  For the claim to qualify under the 
presumptive provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the veteran must have suffered from a cancer 
listed therein.  Skin cancer is not included in the list.  
38 U.S.C.A. § 1112(c)(2)(A-O); 38 C.F.R. § 3.309(d)(2)(i-xv).  
Therefore, neither § 1112 nor 38 C.F.R. § 3.309(d) is 
available to the veteran.  

Under 38 C.F.R. § 3.311(b) skin cancer is considered a 
"radiogenic disease."  38 C.F.R. § 3.311(b)(2)(vii).  Under 
this regulation when it is determined that; (i) a veteran was 
exposed to ionizing radiation as a result of or participation 
in the atmospheric testing of nuclear weapons, the Occupation 
of Hiroshima or Nagasaki, Japan, from September 1945 until 
July 1946, or other activities as claimed; (ii) the veteran 
subsequently developed a radiogenic disease; and (iii) such 
disease became manifest within the period specified in 
paragraph (b)(5) of this section [for skin cancer "five years 
or more after service"]; the claim will be "referred...for 
further consideration in accordance with paragraph (c) of 
this section."  38 C.F.R. § 3.311(b)(1).  

Paragraph (c) of 38 C.F.R. § 3.311 provides for further 
development of the claim.  

This further development by the RO resulted in the July 1998 
opinion by the office of the VA Chief Public Health and 
Environmental Hazards Office that it was unlikely that the 
veteran's skin cancers could be attributed to ionizing 
radiation in service.  Such opinion was then adopted by the 
Compensation and Pension Service Director following a review 
of the evidence in its entirety.  

Following a review of the entire evidentiary record by the 
Board, it is concluded that the preponderance of the evidence 
is against the veteran's claim for service connection for 
skin cancer based on radiation exposure in service.  The 
radiation dose reconstruction shows that the veteran was 
exposed to less than 1 rem.  The record contains no radiation 
dose information from the veteran and the veteran has 
provided the Board with no reasonable basis for rejecting the 
radiation dose information provided by DNA.  VA medical 
opinion based upon this likely level of radiation exposure 
and on quantitative analysis in recent scientific studies is 
clearly against the veteran's claim.  Contrary opinion of a 
competent nature has not been presented.  Consequently, the 
Board concludes that service connection for skin cancer 
secondary to exposure to ionizing radiation as claimed is not 
warranted.

In sum, the evidentiary record before the Board provides no 
basis under the theories of entitlement articulated by the 
Court in Ramey, supra, for granting the benefits sought.  The 
appeal must thus be denied.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.


ORDER

Service connection for skin cancer due to ionizing radiation 
exposure is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

